Ingalls, J.:
We are convinced that the decision of the Special Term is correct, and should be affirmed. The Laws of 1866, chapter 861, section 1, provides :
Section 1. “ The sixty-third section of chapter 403 of the Laws of 1864 is hereby amended so as to read as follows: ” Then follow provisions regulating the pay of the force as follows :
Superintendent, • - - - - $7,500
Inspectors, ..... 3,500
Captains, ...... 2,000
Sergeants, ..... 1,600
Patrolmen, ...... 1,200
Doorman, ...... 900 with the following proviso :
“Providing that ’whenever the currency of the United States shall attain par value in gold the foregoing salaries as paid by the act shall be reduced twenty per cent, except that in no case shall the yearly pay of captains be less than $1,800, and that of sergeants less than $1,400.”
If this statute were to control, the pay of the relator would be subjected to a reduction of twenty per cent, as the currency of the United States attained par value in gold on the 1st day of January, 1879. The statute of 1870, chapter 137, section 47 provides: “Every person connected with the metropolitan police department at the time this act shall take effect and designated to do duty in the city of New York, and except as otherwise herein ordered, shall continue in office and be transferred by operation of this act to the department herein created, and the amount of salary or compensation now paid to such person in the metropolitan police district shall he the salary and compensation fixed for his transferred office under this act."
Then follows the statute of 1873, chapter 335, section 43, which. *288isas follows: “Every person connected with the police department of the city of New York, at the time this act shall take effect, and except as otherwise herein ordered, shall continue in office, and the amount of salary or compensation now legally paid to such person, except as herein othewise provided or authorized, shall be the salary and compensation fixed for his office under this act.”
The statute last referred to does not, in this particular, conflict with the statute of 1870, to which we have also referred. The statutes of 1870 and 1873 construed together must have the effect to entitle the relator to the salary specified, free from the deduction of twenty per cent — in other words, the proviso in regard to such deduction has been repealed by such statutes. The following-expression contained in section 47, of chapter 137, Laws of 1870, “ the amount of salary or compensation now paid,” if construed literally, admits of but one conclusion, which is that the provision of the statute of 1866 (ch. 861), relative to the reduction of twenty per cent, was repealed by the statute of 1870. And we fail to discover anything in the statute of 1873 which can have the effect to change such result. At the time the two last mentioned statutes were enacted the salary was not affected by the reduction clause of twenty per cent contained in the statute of 1866, and hence the salary then paid was the definite sum specified. We perceive no substantial reason why the statute of 1870, in this particular, should not receive a construction according to the plain and ordinary import of the words employed in framing such statute. In construing a statute we are to assume that the legislature intended that which the language used fairly imports, unless such interpretation would lead to a result so clearly unjust and unreasonable, if enforced according to the letter, that the general purpose for which the statute was enacted will be defeated. We do not feel justified by anything disclosed in this case to depart from the plain and ordinary rule of construction which obtains, when the words emplojmd have a clear and definite meaning. The province of the court is to construe and enforce statutes, but not to legislate. The provision in regard to reducing the salaries was extraordinary, and we may reasonably conclude that if the law makers had intended to continue it, a declaration to that *289effect would have been incorporated in either the statute of 1870 or 1873.
The order of the Special Term should be affirmed, with costs and disbursements.
Potter, and Brady, JJ., concurred.
Order affirmed, with costs and disbursements.